Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to rejection of claims 21, 34 and 37 are found to be persuasive in view of the cited prior arts US 2005/0082226 to Bene, US 2007/007184 to Voto, US 4399036 to Babb, US 5486286 to Peterson, and US 5690821 to Kenley. In particular, the cited prior arts fail to teach the limitations of “when the at least one composition characteristic value does not indicate that the second fluid mixture is suitable for renal failure therapy, (i) adjust the pumping speed of at least one of the first or the second concentrate pump to produce a new second fluid mixture, and (ii) cause the valve to route the second fluid mixture to a point located between the first mixing point and the second mixing point for generating the new second fluid mixture, and cause the valve to route the second fluid mixture or the new second fluid mixture for renal failure therapy when the at least one composition characteristic value indicates that the second fluid mixture or the new second fluid mixture is suitable for renal failure therapy” as claimed in claims 21 and 34; and “(i) adjust a pumping speed of the concentrate pump based on the at least one composition characteristic value, (ii) route the used dialysate to a drain line if the at least one composition characteristic value indicates that the used dialysate is not reusable, and (iii) cause the valve to route the used dialysate to the to-patient fluid line before the mixing point for reuse if the at least one composition characteristic value indicates that the used dialysate is reusable” as claimed in claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777